Citation Nr: 1414084	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to separate evaluations for the service-connected degenerative joint disease with torn acetubelar labrum of the left hip, and symphysis pubic fracture (claimed as left hip condition and pelvic pain).

2. Entitlement to an initial rating in excess of 10 percent for the service-connected residuals, status post osteophyte resection and modified Brostrom procedure procedure, right ankle (claimed as right ankle condition, and also referred to as right ankle disability).

3.  Entitlement to an initial compensable evaluation for the service-connected degenerative disc disease of the lumbar spine (claimed as low back condition) for the period from September 1, 2007, to May 31, 2009.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc of the lumbar spine for the period from June 1, 2009, to March 16, 2011.

5.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from March 17, 2011, to July 2, 2012. 

6.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine for the period from July 3, 2012, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA paperless claims processing system includes records of VA treatment from August 2007 to June 2011.  The Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in April 2012. 

As was noted in the Board's April 2012 remand, the issue of service connection for right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In this decision the Board denies an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have marked limitation of motion of the right ankle and has not experienced marked limitation of motion of the right ankle at any time from September 1, 2007, forward.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals, status post osteophyte resection and modified Brostrom procedure, right ankle (claimed as right ankle condition), are not met for the full period from September 1, 2007, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The matter of a higher initial rating for right ankle disability comes to the Board on appeal from an October 2007 RO rating decision that assigned a noncompensable rating for this disability (aside from a 10 percent rating for a surgical scar).  With the grant of service connection the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice, originally provided to the Veteran in August 2007, had been fulfilled.  Thus no further VCAA notice was required with respect to the claim; receipt of a notice of disagreement conferred upon the Board no additional duty to provide VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  See 38 C.F.R. § 4.2.  The July 2012 VA examination contains all necessary findings for rating under the applicable criteria and sufficient explanations for all disability findings.  Accordingly, the Board finds that the examination report is sufficient for VA disability rating purposes.  The report sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  The report confuses left ankle and right ankle disability toward the end of the report; however, the Board avoids prejudice by attributing all positive findings to the right ankle.

Further, in obtaining additional records of VA treatment, and providing the Veteran with a VA examination report that is sufficient for rating purposes for the right ankle, the RO/AMC complied with the Board's April 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In determining a rating for a musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under this diagnostic code, moderate limitation of motion of the ankle is rated as 10 percent disabling and marked limitation of motion of the ankle is rated as 20 percent disabling.

As the Veteran's right ankle disability is manifested primarily by pain on extended use and on constant weight-bearing, as described by the Veteran, and such is to be considered primarily in evaluating the extent of limitation of motion, the Board finds that Diagnostic Code 5271 is the most appropriate rating code for the Veteran's right ankle disability.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

At a pre-discharge VA examination in August 2007 an X-ray of the Veteran's right ankle showed minimal arthritis changes to the ankle.  The Veteran indicated that his symptoms were greatly improved after his in-service surgery, leaving him with an aching sensation with weight bearing or during a rainy day.  He indicated that these symptoms did not limit him in walking or activities of daily living.   X-rays showed minimal arthritis changes to the ankle.

In a notice of disagreement in October 2007 the Veteran indicated that he at that time had constant pain in his right ankle and that it was still swollen from the surgery 11 months earlier.  He indicated that constant weight bearing brought pain to his ankle.  He noted that the surgery occurred only six months prior to his discharge from service.  

On X-ray of the right ankle in June 2012, on the lateral projection of the right ankle, there was a small projection of bone from the anterior shaft of the distal right tibia about 15 cm above the ankle.  There were no associated soft tissue abnormalities. There was no soft tissue swelling at the right ankle and ankle mortise was intact.  The right ankle joint space was well-preserved.

At a VA examination in July 2012, the Veteran's history of an in-service deltoid ligament tear to the right ankle was noted.  The Board emphasizes the right ankle, because later in the examination report, the examiner confuses the left ankle and the right ankle.  The Board will presume that all positive ankle findings in the report apply to the right ankle, as is indicated form the context of the report, and in this manner will ensure that no prejudice arises from the errors in the examination report.

The surgical repair of the tendon in February 2007, during active service, was noted.  The Veteran indicated that since the surgery had occasional pain and soreness and swelling of the ankle.  He indicated that it did not interfere with working.  He indicated that he had minimal problems with sprains since the surgery.  Veteran did not report that flare-ups impacted the function of his ankle.  Right ankle plantar flexion was reported as 45 degrees or greater, which was indicated to be normal or greater than normal.  Left and right ankle dorsiflexion (extension) was reported as 20 degrees or greater, which was indicated to be normal or greater than normal.  There was no objective evidence of painful motion of the left or right ankle.  The Veteran was able to perform repetitive-use testing with three repetitions.  Left and right ankle post-test range of motion was indicated to be 45 degrees or greater, and post-test dorsiflection (extension) was indicated to be 20 degrees or greater.  The examiner indicated that the Veteran did not have additional limitation of range of motion of the ankle after repetitive-use testing.  

The examiner indicated that the Veteran had no functional loss or functional impairment of the ankle.  The Veteran was found to have localized tenderness or pain on palpation of the joints or soft tissue of the left ankle, but not to have any such localized tenderness or pain on palpation of the right ankle.  The Board finds that this was highly likely error, and that the tenderness was in the joints or soft tissue of the right ankle, as demonstrated by the context of the entire examination report.  Muscle strength testing of the right ankle was 5/5 for plantar flexion and 5/5 for dorsiflexion.  On anterior drawer testing there was no laxity compared to the opposite side.  The talar tilt test revealed no laxity compared with the opposite side.  The Veteran was found not to have ankylosis of the ankle, subtalar or tarsal joint of either ankle.  

The examiner indicated that the Veteran had never experienced shin splints (medial tibial stress syndrome), Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), and that he had never had a talectomy (astragalectomy).  The examiner found that the Veteran had not had a total ankle joint replacement.  The examiner's diagnoses was left [sic, claims file leaves no doubt this injury was on the right] deltoid ligament tear, status post-surgical repair with no residuals.

The examiner noted the Veteran's history of left [sic] ankle surgery to repair the left [sic] deltoid ligament (this was obviously an error, as the record shows, and the VA examination report reflects earlier in the report, that the Veteran underwent repair of the right deltoid ligament during service).  The examiner indicated that the Veteran experienced tenderness over the affected deltoid ligament.  (For purposes of rating, the Board surmises that the tenderness was experienced in the areas of the right deltoid ligament.)  The examiner noted as well-healed surgical scar over the lateral malleolus, 12 x .02 centimeters, with no elevation or depression, no tenderness, and no restriction of joint motion.  It was indicated that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner noted that imaging studies of the ankle had been performed, and included no abnormal findings on X-ray.  (The Board notes, however, that arthritis was shown by in-service X-rays of the right ankle.)  An MRI in 2006 was noted to show the deltoid ligament tear.  The July 2012 VA examiner indicated that the Veteran's ankle condition did not impact is ability to work.  

The Veteran has indicated that he experiences pain upon range of motion, extended use, or constant weight bearing of the ankle.  Taking into consideration this pain, a 10 percent rating has been assigned for the Veteran's service-connected right ankle disability, for moderately limited range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  See also 38 C.F.R. § 4.49 (actually painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimum compensable rating for the joint).
 
However, VA examination and treatment records do not reflect in any respect marked limitation of motion; indeed, the specific findings of VA examiners are that the Veteran had full and painless range of motion and full function of the ankle at the time of examination.  Further, the Veteran has not described his disability in terms that could reasonably be construed as marked limitation of motion of the ankle.  He has described residual swelling during the months after in-service surgery and pain on extended use or constant weight-bearing of the ankle or when the weather is rainy.  As neither the lay description as provided by the Veteran nor the VA examination results reflect marked limitation of motion of the ankle, the preponderance of the evidence shows that next higher rating of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  As the preponderance of the evidence does not show marked limitation of motion of the right ankle for any period from September 1, 2007, forward, a staged rating in excess of 10 percent is not warranted for right ankle disability for any applicable rating period.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent, the benefit of the doubt rule is not for application in resolution of this aspect of his appeal.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right ankle disability.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board has essentially found that the Veteran's complaints on pain with range of motion on extended use and constant weight bearing in the context of objective signs of arthritis and his history of surgical ligament repair are, after affording the benefit of the doubt, sufficiently productive of moderate limitation of motion as to warrant a scheduler rating of 10 percent, notwithstanding that actual full range of motion has been demonstrated on VA examination.  There is no aspect of the Veteran's disability that has not been accounted for in assignment of this rating.  The Veteran has also been assigned a 10 percent rating for a tender scar of the ankle, which is a matter not on appeal before the Board.  As the Veteran's full disability picture has been contemplated by the schedular ratings assigned, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent (considered apart from the separate 10 percent rating for a tender scar), for the service-connected residuals, status post osteophyte resection and modified Brostrom procedure procedure, right ankle (claimed as right ankle condition), is denied.



REMAND

At a July 2012 VA examination, the examiner indicated that the Veteran had intervertebral disc syndrome (IVDS), but did not complete that section of the report where he was to indicate whether or the extent to which the IVDS was productive of incapacitating episodes.  A new VA examination that includes all findings under the applicable rating codes is needed.

Also, the July 2012 VA examination report indicates that the Veteran underwent surgery of the left hip during the year 2011, but records pertaining to this surgery have not been sought or obtained by the RO.  The RO/AMC should seek to obtain the 2011 records of left hip surgery.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected left hip or thoracolumbar spine disabilities but that may not have been received in connection with his current appeal.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include all private or VA records pertaining to surgery of the left hip in 2011, and any updated relevant records of private or VA treatment.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his service- thoracolumbar spine disability.
 
The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

The examiner should perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion of the thoracolumbar spine.  

The examination must include a finding as to whether the Veteran experiences intervertebral disc syndrome, and if so, whether the Veteran has experienced incapacitation episodes, and if so, the approximate total duration, in weeks, of the incapacitating episodes over a twelve month period.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO/AMC should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


